The contract between the plaintiff in this case and Yarrington and Harwood contains this stipulation: "We specially agree and bind ourselves not to enter into or conduct a milling agency business in the city of Austin or the territory above designated without the written permission of J.H. Raymond, Jr., or his assigns," and we are inclined to think that the right of recovery under the allegations of the petition depends upon the construction of this part of the contract. Since the question of its construction was not discussed in the argument, we refer the case back to the counsel for both parties with the request that they furnish us with written arguments and citation of authorities upon the questions hereinafter propounded. The stipulation clearly provides that Yarrington and Harwood shall not jointly conduct the business of milling agents in the designated territory. But the questions are:
1. Does it bind them that neither shall conduct such business in such territory? and *Page 446 
2. If so, is Yarrington liable for Harwood's individual breach of the contract?
Delivered March 9, 1903.